Opinion filed May 20, 2021




                                        In The


        Eleventh Court of Appeals
                                      __________

                               No. 11-21-00089-CR
                                      __________

                      IN RE JAMES EVERETT PRICE


                          Original Mandamus Proceeding

                      MEMORANDUM OPINION
      Relator, James Everett Price, filed this original petition for writ of mandamus
in which he requests that we instruct Clarissa Webster, District Clerk of Ector
County, Texas, to provide Relator with a record so that he may file an appeal.
      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2020).
Section 22.221 expressly limits the mandamus jurisdiction of the courts of appeals
to (1) writs against a judge of a district or county court in the court of appeals’
district, (2) writs against a district judge acting as magistrate in a court of inquiry in
the court of appeals’ district, and (3) writs necessary to enforce the court of appeals’
jurisdiction. Id. We have no authority to issue a writ of mandamus against a district
clerk unless it is necessary to enforce our jurisdiction. See In re Hernandez, No. 11-
21-00037-CV, 2021 WL 1148736, at *1 (Tex. App.—Eastland Mar. 25, 2021, orig.
proceeding) (mem. op.) (per curiam).
      Relator has not provided a mandamus record of any proceedings in the trial
court and has not established that he sought relief from the trial court, that the trial
court has refused to grant any requested relief, or that Relator has appealed any
adverse ruling by the trial court to this court. Therefore, the relief requested by
Relator is not necessary to protect this court’s jurisdiction.
      Further, to the extent that Relator seeks to appeal from the October 21, 2019
conviction, the exclusive post-conviction remedy from a final felony conviction is
through a writ of habeas corpus under Article 11.07 of the Texas Code of Criminal
Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). This court
does not have original habeas jurisdiction and has no authority to grant an out-of-
time appeal. See Ashorn v. State, 77 S.W.3d 405, 409 (Tex. App.—Houston [1st
Dist.] 2002, pet. ref’d); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991) (orig. proceeding) (stating that the Texas Court of
Criminal Appeals is “the only court with jurisdiction in final post-conviction felony
proceedings”).
      We dismiss the petition for writ of mandamus for lack of jurisdiction.


                                               PER CURIAM

May 20, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2